DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat 10,504,571 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a method of operating a memory device including a master die and one or more slave dies electrically connected to a ZQ connection, the method comprising, in combination: 
generating a calibration clock signal at the master die;
executing a ZQ calibration process at the master die according to the calibration clock signal, wherein the ZQ calibration process tunes one or more resistance levels associated with input/output signals at a corresponding one of a plurality dies, wherein the plurality of dies includes the master die and the one or more slave dies; and 
executing the ZQ calibration process at the one or more slave dies according to the calibration clock signal from the master die.

The prior arts of record also fail to teach or reasonably suggest another method of operating a memory device including a first die and a second die electrically connected to a ZQ connection, the method comprising, in combination: 
communicating a common calibration clock between the first and second dies; and 
executing a ZQ calibration process across the first and second dies, wherein executing the ZQ calibration process includes the first and second dies sequentially accessing the ZQ connection according to the common calibration clock.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 12, 2021